El Juez Asociado Señor Fuster Berlingeri
emitió la opinión, del Tribunal.
“La verdad nada tiene que temer ... a menos que se les prive de sus armas naturales: la libre discusión y el debate.”
Thomas Jefferson
Nos corresponde resolver si el Estado, representado por la Junta Hípica, tenía fundamentos adecuados para prohi-birle al dueño de un caballo de carreras que le pusiera a éste el nombre de “PAZPARAVIEQUES”.
I
Pedro J. Muñiz (Muñiz) adquirió la potranca Reina Blanca 98 y le solicitó permiso al Jockey Club Registration Service Department (Jockey Club(1) para inscribirla para *21carreras hípicas con el nuevo nombre de PAZPARAVIEQUES. El Jockey Club así la registró. Opor-tunamente, Muñiz sometió la solicitud correspondiente al Administrador de la Administración de la Industria y el Deporte Hípico (Administrador), para que también apro-bara el nombre en cuestión para su caballo. El 25 de fe-brero de 2000, dicho Administrador emitió una resolución mediante la cual, al amparo del Art. 1143(Z) del Regla-mento Hípico,(2) Reglamento Núm. 4118 de 29 de enero de 1990, según enmendado por el Núm. 5379 de 9 de febrero de 1996, denegó el nombre de PAZPARAVIEQUES para el caballo de Muñiz por entender que era susceptible a consi-derarse como de propaganda.
Rechazada de plano por el Administrador la solicitud de reconsideración, Muñiz procuró la revisión de su dictamen ante la Junta Hípica por entender que la determinación del Administrador había sido arbitraria y caprichosa. El 27 de abril de 2000, la Junta Hípica, a su vez, resolvió que el Administrador tenía suficiente discreción para denegar la petición del recurrente. Estableció que quedaba claro que el asunto de este caso trataba de “un movimiento político partidista, patrocinado por una minoría que quiere impo-ner su voluntad”. El Presidente de la Junta Hípica emitió una opinión disidente en la cual expresó que no podía ava-lar la interpretación de la Junta Hípica del término “propaganda”, por lo que entendía que el referido organismo se había excedido en su discreción. Muñiz solicitó la reconsi-deración del dictamen referido, el cual fue denegado.
Inconforme con lo resuelto por la Junta Hípica, Muñiz *22acudió al Tribunal de Circuito de Apelaciones. Alegó allí que al denegarle el uso del nombre PAZPARAVIEQUES, la Junta Hípica le estaba violando su derecho constitucional a la libre expresión, y que la disposición que le confería poder al Administrador para aprobar nombres de caballos de carrera adolecía de vaguedad y amplitud excesiva. El foro apelativo, mediante Resolución de 21 de agosto de 2000, determinó que PAZPARAVIEQUES diseminaba un mensaje específico respecto a un asunto de gran interés público y político en Puerto Rico, y que tanto el Adminis-trador como la Junta Hípica “interesan evitar que la Indus-tria y el Deporte Hípico se asocie o se utilice como vehículo propagandístico respecto a un sector en la causa viequense”. Apéndice de la Petición de certiorari, pág. 8. El referido tribunal reconoció que " [e] 1 nombre oficial de un caballo de carreras es objeto de gran repercusión en prensa escrita, radial, publicaciones oficiales del hipódromo y ante la fanaticada hípica”, pero estableció que ni la industria ni el deporte hípico habían sido organizados “para que tam-bién sirvieran de foro al intercambio comunitario de ideas”, por lo que el nombre del caballo no constituye “un foro público tradicional respecto a la libertad de expresión como lo pueden ser las carreteras y parques públicos”. íd. No resolvió, por no entenderlo necesario, los planteamientos en torno a la doctrina de amplitud excesiva y vaguedad. Concluyó que la Junta Hípica había actuado correcta y ra-zonablemente dentro de las facultades conferidas por ley y en protección del interés público, por lo que denegó el auto solicitado.
El 25 de septiembre de 2000 Muñiz acudió ante nos y alegó la comisión del siguiente error:
Erró el Tribunal de Circuito de Apelaciones al determinar que la Junta Hípica y su Administrador actuaron correcta y razonablemente al denegar al Peticionario el nombre PAZPA-RAVIEQUES por carecer éste de un derecho constitucional a poner dicho nombre a su ejemplar por no tratarse de un foro público tradicional. Petición de certiorari, pág. 6.
*23En esencia, Muñiz alegó que el hipódromo reunía todos los criterios y las características de un foro público tradicional. Adujo, además, que las disposiciones regla-mentarias de la Junta Hípica adolecían tanto de vaguedad como de amplitud excesiva.
El 4 de octubre de 2000 expedimos el recurso. Tanto la Junta Hípica como el Administrador comparecieron en oposición y solicitaron la desestimación del recurso. Con el beneficio de la comparecencia de las partes, procedemos a resolver.
H-1 HH
 Como se sabe, la libertad de expresión está consa-grada en la Carta de Derechos de la Constitución del Es-tado Libre Asociado de Puerto Rico en los siguientes térmi-nos:
No se aprobará ley alguna que restrinja la libertad de pala-bra o de prensa o el derecho del pueblo a reunirse en asamblea pacífica y a pedir al gobiérno la reparación de agravios.(3)
Esta disposición constitucional abarca “el ámbito general de la libertad de conciencia, de pensamiento, de expre-sión, y las actividades propias para ejercitar a plenitud dentro de la más dilatada libertad la totalidad de los derechos”. 4 Diario de Sesiones de la Convención Constitu-yente 2564 (1951).
Este derecho fue concebido no solamente como una protec-ción de la expresión política, sino también para facilitar el desarrollo pleno del individuo y estimular el libre intercambio y la diversidad de ideas, elementos vitales del proceso democrático. Velázquez Pagán v. A.M.A., 131 D.P.R. 568, 576 (1992).
*24Puesto que se trata de unos derechos a los cuales les hemos reconocido la mayor jerarquía en nuestro ordena-miento constitucional, estamos obligados a su más celosa protección. Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924 (2000). No obstante, “este valor superior no supone una irrestricción absoluta, de forma que no pueda subordi-narse a otros intereses cuando la necesidad y conveniencia pública los requieran”. Mari Bras v. Casañas, 96 D.P.R. 15, 21 (1968). Las limitaciones a la libertad de expresión, claro está, serán interpretadas restrictivamente, de manera que no abarquen más de lo imprescindible. Velázquez Pagán v. A.M.A., supra, pág. 577.
Al analizar las controversias que surgen al amparo del derecho a la libertad de expresión, es menester distinguir entre la reglamentación gubernamental del contenido de la expresión y la reglamentación del tiempo, lugar y manera de la expresión. Como bien ha reconocido el profesor Serrano Geyls en su importante obra Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, Vol. II, pág. 1278, la jurisprudencia ha establecido una diferencia en cuanto al problema de la intervención gubernamental con las libertades de expresión, distinguiendo la intervención con respecto al contenido de la expresión de aquella intervención relativa al tiempo, lugar y manera de la expresión. Véase, además, 4 Treatise on Constitutional Law: Substance and Procedure Sec. 20.11, pág. 278 (1999).
La distinción antes mencionada es muy pertinente al asunto ante nuestra consideración en el caso de autos. El peticionario ha impugnado ante nos el dictamen del foro apelativo de que el hipódromo no es un foro público tradi-cional en el cual pueda ejercerse la libertad de expresión ampliamente. Muñiz alega que sí lo es. Esta controversia es relativa al lugar de la expresión y, por ende, para resol-verla parecería pertinente referirse a los principios aplica-bles de derecho constitucional y a nuestra jurisprudencia *25sobre la reglamentación del tiempo, lugar y manera de la expresión.
Sin embargo, no hemos de examinar la controversia re-ferida —ni referirnos a la normativa constitucional sobre la reglamentación del tiempo, lugar y manera de expre-sión— porque el caso de autos presenta un problema más fundamental que el de dicha controversia, relativo a la re-glamentación del contenido de la expresión.
Cuando se traen ante nuestra consideración casos en los cuales existe una intervención gubernamental con el contenido de la expresión, nos corresponde prioritariamente la función de determinar si la reglamentación impugnada es neutral o no en cuanto al contenido de la expresión que se pretende prohibir o restringir, independientemente del foro donde se haya realizado la expresión. Se entiende que una medida procura limitar el contenido de una expresión cuando la prohibición va dirigida precisamente a las ideas o a la información que se quiere diseminar, por el mensaje o punto de vista específico de la ex-presión o por el efecto que esa información o idea pueda tener. Cualquier acción del Gobierno de esta naturaleza, que esté dirigida al contenido o al impacto comunicativo de la expresión, se considera tan ominosa jurídicamente que se presume contraria a la Primera Enmienda de la Constitución federal (L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, See. 12-2, págs. 789-790), y a la See. 4 del Art. II de nuestra Constitución (Mari Bras v. Casañas, supra). Como hemos resuelto antes expresamente, ni siquiera en los foros no públicos puede la reglamentación gubernamental ser “parte de un esfuerzo para suprimir la expresión” (U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153, 164 (1993)), y como han señalado los conocidos comentaristas Rotunda y Nowak—Treatise on Constitucional Law, supra, pág. 570— refiriéndose a los límites que la Primera Enmienda impone a las decisiones administrativas, “the decision to grant or *26deny a permit may not be based on the content of the message”. Para que prevalezca la validez de una disposi-ción de este tipo, quien la defiende tiene el peso de probar que la reglamentación en cuestión es estrictamente nece-saria para adelantar un interés apremiante del Estado, o que cae bajo una de las clases de expresiones que no tienen protección constitucional.(4) De otro modo, la reglamenta-ción que incide sobre el contenido de la expresión, y que carece de neutralidad, es inconstitucional, trátese del foro que sea.
El eminente constitucionalista norteamericano Tribe ha expresado con claridad la normativa aplicable a los casos que tratan sobre una intervención gubernamental con el contenido de la expresión, en su obra American Constitutional Law, op. cit., págs. 987 — 993:
... When the government clearly takes aim at a disfavored message, as on [regulations aimed at communicative impact], it makes no difference where that speech occurs or even what means, verbal or nonverbal, the speaker uses to communicate it. In cases such as these, public forum classifications are unnecessary and unhelpful. It is only when the law does not regulate the content of messages as such, and when there is no evidence of a governmental motive to discriminate in favor of or against a particular viewpoint, that the Court properly inquires into such factors as the place of the speech, the character of the particular activity being regulated, and the nature of the restriction imposed.
As this overview of the cases strongly suggests, whether or not a given place is deemed a “public forum” is ordinarily less significant than the nature of the speech restriction — despite the Court’s rethoric. Indeed, even the rethoric at times reveals as much. Thus, the Court has said that speech within public forums may not ordinarily be abridged unless the regulation is content-neutral, serves a significant governmental interest and leaves open adequate alternative channels for communication. But even where property does not constitute a *27public forum, the Court has said that government regulation must ordinarily be content-neutral, and must still be reasonable as to time, place, and manner. ...
Beyond confusing the issues, an excessive focus on the public character of some forums, coupled with inadequate attention to the precise details of the restrictions on expression, can leave speech inadequately protected in some cases, while unduly hampering state and local authorities in others. (Enfasis suplido y en el original, y escolios omitidos.)
Resulta claramente de lo anterior que el intento gubernamental de regular el ejercicio de la libertad de ex-presión, sea cual sea el foro donde la persona afectada quiera expresarse, sólo es lícito si dicha reglamentación es neutral en cuanto al contenido de la expresión.
Reseñado brevemente el conocido derecho aplicable, pa-samos a analizar la controversia concreta ante nos.
I-H hH HH
En el caso de autos, no cabe duda de que Muñiz, al nom-brar a su caballo PAZPARAVIEQUES, tenía la clara inten-ción de comunicar un mensaje y de intervenir en esa forma en el candente debate de un asunto público de la mayor importancia para los puertorriqueños. Como bien señaló el propio Administrador en su comparecencia, “el nombre está rodeado de un gran contenido emocional, ideológico y político”, y tal como indicó el Tribunal de Circuito de Ape-laciones en su resolución, “puede considerarse válidamente que ‘PAZPARAVIEQUES’ comprende o enuncia un mensaje específico respecto a un asunto de alto interés público y político en Puerto Rico, sobre el cual existen varios puntos de vista, algunos matizados por gran influencia político partidista”. Apéndice de la Petición de certiorari, pág. 6.
Es precisamente para permitirle a personas como Mu-ñiz participar en la discusión de los asuntos colectivos que existe la libertad de expresión. Ésta les garantiza que pue-dan ser oídos y que puedan propagar sus ideas sobre el *28particular. Mari Bras v. Casañas, supra. Al nombrar su caballo “PAZPARAVIEQUES” Muñiz intentó hacer ejerci-cio de su libertad de expresión. Se trata obviamente de una expresión protegida, ya que es una expresión política legí-tima que claramente no cae bajo ninguna de las categorías de expresión referidas antes que carecen de protección constitucional.
Es evidente, además, que la acción del Administrador avalada por la Junta Hípica, de prohibirle a Muñiz nom-brar a su caballo “PAZPARAVIEQUES”, constituyó una in-tervención gubernamental relativa al contenido de la ex-presión de Muñiz. Se le prohibió darle el nombre referido a su caballo precisamente para impedir que Muñiz difun-diese el mensaje que quería comunicar mediante dicho nombre. Tanto la prohibición del funcionario gubernamen-tal como la de la agencia estatal iban dirigidas claramente contra la idea en sí que Muñiz quería expresar al nombrar su caballo del modo referido.
Asimismo es evidente, además, que tal intervención gu-bernamental con el contenido de la expresión no era neutral. Como bien señaló el foro apelativo en su sentencia en el caso de autos, el Administrador y la Junta Hípica aquí interesaban “evitar que la Industria y el Deporte Hí-pico se asocie o se utilice como vehículo propagandístico respecto a un sector en la causa viequense”. (Énfasis suplido.) Apéndice de la Petición de certiorari, pág. 8. La propia Junta Hípica también expresó su desaprobación del mensaje en sí que se comunicaba mediante el nombre del caballo en cuestión al afirmar que estaba involucrado en esto “un movimiento político partidista, patrocinado por una minoría que quiere imponer su voluntad”. Resulta claro, por lo tanto, que la prohibición del mensaje de Muñiz surgía de una postura valorativa del Administrador y la Junta Hípica en contra de dicho mensaje. No estaban de acuerdo con el mensaje referido; no tenían una postura neutral con respecto a éste.
*29A la luz de lo anterior, queda claro también que en el caso de autos la prohibición gubernamental del uso del nombre “PAZPARAVIEQUES” para un caballo de carreras en el hipódromo no respondió estrictamente a la necesidad de proteger un interés público apremiante. El Administra-dor y la Junta Hípica intentaron justificar su actuación y alegaron que el Reglamento Hípico, en su Sec. XI, pág. 74, dispone que al nombrar caballos no se podrán utilizar “nombres que se consideren o sean susceptibles de conside-rarse como de propaganda”. (Énfasis suplido.) Según la Junta Hípica, conforme a esta disposición reglamentaria, el Administrador viene obligado a prohibir los nombres de caballos que puedan ser sugestivos de propaganda, que puedan crear la impresión de que no responden a intereses hípicos, o hacer sospechar al apostador que puede haber algún interés ulterior involucrado en el resultado de una carrera. Alegó la Junta Hípica que el Administrador había actuado para hacer valer la reglamentación referida, den-tro de la discreción administrativa que tiene para ello.
La explicación referida ofrecida por los recurridos no satisface de ningún modo los requisitos constitucionales antes mencionados que exigen que una intervención gubernamental con respecto al contenido de una expresión protegida sea neutral o estrictamente necesaria para atender un interés estatal apremiante. Nótese, por un lado, que es altamente cuestionable que la disposición reglamentaria invocada por la Junta Hípica aquí responda a la necesidad de proteger un interés público de la más alta jerarquía. Asumiendo que el interés público que informa dicha disposición sea el logro de la integridad y confiabilidad de la industria hípica, tal interés, que es de naturaleza económica y relativa a un negocio privado, no tiene la alta prioridad social de los intereses apremiantes del Estado.(5)
*30Más importante aún, la determinación del Administrador y de la Junta Hípica de prohibir el nombre del caballo en cuestión, para suprimir así el contenido del mensaje que ese nombre expresaba, constituyó, por admisión propia de la Junta, una desaprobación del mensaje por razón de su contenido político. Ello representa un discrimen por razón de ideas políticas, que está clara y tajantemente prohibido por nuestra Constitución, que en su Art. II, Sec. 1 dispone, en lo pertinente que “[n]o podrá establecerse discrimen alguno por motivo de ... ideas políticas ...”. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 257. Que se trata de una acción discriminatoria surge, además, de modo palmario si se considera que, según aparece en el expediente del caso de autos, el Administrador ya había aprobado otros nombres de caballos de claro contenido político, tales como “Sangre Azul”, “Paso Palma”, “Estrella Dorada”, “Tren Urbano”, “El Amolao”, “Pedro R.” y “Carlos R.”. La acción impugnada ante nos, pues, no responde de modo alguno a un interés apremiante del Estado sino, más bien, a una postura estatal que discrimina en contra de determinadas ideas políticas, lo que es a todas luces impermisible e inconstitucional. Véase Good News Club v. Miford Central, 69 U.S.L.W. 4451 (2001).
Para recapitular, no resolvemos aquí si el hipódromo es o no es un foro público tradicional para el ejercicio del de-recho de expresión, tampoco resolvemos si la Junta Hípica puede o no formular un reglamento válido para preceptuar lo relativo a los nombres que pueden tener los caballos de *31carreras hípicas. Sólo resolvemos que la acción estatal, tanto del Administrador como de la Junta Hípica en el caso de autos, de negarle a Muñiz el uso del nombre “PAZPA-RAVIEQUES” para un caballo suyo, es inconstitucional por ser una reglamentación discriminatoria del contenido de una expresión.
IV
Debemos afirmar una vez más que la libertad de expresión protege, incluso, los mensajes controversiales, las ideas que muchos no comparten y hasta las manifestaciones que algunos estimen reprochables. El gran Juez Douglas del Tribunal Supremo de Estados Unidos expresó con claridad y elocuencia este aspecto esencial de la libertad de expresión en Terminiello v. Chicago, 337 U.S. 1, 4-5 (1949):
... [A] function of free speech ... is to invite dispute. It may indeed best serve its high purpose when it induces a condition of unrest, creates dissatisfaction with conditions as they are, or even stirs people to anger. Speech is often provocative and challenging. It may strike at prejudices and preconceptions and have profound unsettling effects as it presses for acceptance of an idea ... the alternative would lead to standardization of ideas either by legislatures, courts, or dominant political or community groups.
No pueden los funcionarios públicos suprimir la expre-sión de alguna persona sólo porque no la comparten o les disgusta, ni tampoco pueden suprimirla sólo porque los que se oponen a tal expresión no hayan manifestado su propio mensaje; mucho menos pueden hacerlo porque con-sideran que tal expresión es un punto de vista minoritario. Permitir que el Estado pueda prohibir la divulgación de un mensaje por cualquiera de esas razones equivaldría a la muerte de la libertad de expresión.
Erraron el Administrador y la Junta Hípica al prohi-birle a Muñiz nombrar su. caballo “PAZPARAVIE QUE S”; *32erró el Tribunal de Circuito de Apelaciones al validar tal decisión administrativa.
V
Existe otro fundamento importante para nuestro dictamen en el párrafo anterior sobre la invalidez de la decisión de prohibirle al peticionario nombrar su caballo PAZPARAVIEQUES, y es que la disposición reglamentaria invocada por el Administrador y la Junta Hípica en apoyo de tal decisión es inconstitucional debido a que esa disposición es defectuosa por su vaguedad. El Reglamento Hípico no define qué es "propaganda”. Tampoco provee criterios que sirvan de guía para delimitar la discreción administrativa. Los nombres de caballos para el deporte hípico, por su propia naturaleza, de alguna forma u otra comunican alguna idea, sea comercial, política o de otra índole. Por ello, la vaga referencia reglamentaria a que el nombre del caballo no sea “susceptible de propaganda” deja la puerta abierta a que el Administrador aplique la norma selectivamente y, por ende, arbitrariamente. No cabe duda de que por esta razón se trata de una disposición constitucional defectuosa, por vaguedad. Véase Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229, 238-239 (1988).
VI
Por los fundamentos expuestos, se revoca la resolución del Tribunal de Circuito de Apelaciones de 21 de agosto de 2000 y la resolución de la Junta Hípica de 27 de abril de 2000, y se ordena que se inscriba la potranca Reina Blanca 98 propiedad de Muñiz con el nombre de PAZPARAVIEQ UES.
El Juez Asociado Señor Hernández Denton emitió una opinión concurrente. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente. El Juez Asociado Señor *33Rivera Pérez disintió por entender que la posición mayori-taria convierte la celebración de las carreras de caballos, como parte del deporte hípico en Puerto Rico, en un foro público, al permitir que expresiones exógenas a este de-porte se puedan producir durante la celebración de las re-feridas carreras. Concluye que dicho curso decisorio le-siona y perjudica sustancialmente el carácter deportivo y económico de dicha actividad y expone a los aficionados y fanáticos del deporte hípico involuntariamente a esas ex-presiones, limitando irrazonablemente su libre albedrío.

 En 1996, a petición de la Confederación de Dueños de Caballos, la Adminis-tración de la Industria y el Deporte Hípico firmó un acuerdo con el Jockey Club Registration Service Department (Jockey Club) para incluir a los caballos inscritos en Puerto Rico en el registro conocido como The American Stud Book. Según el *21acuerdo suscrito por las partes, el Administrador Hípico (Administrador) tiene que aprobar los nombres aunque el Jockey Club los haya aceptado.


 El Art. 1143 establece, en lo aquí pertinente:
“No se aprobarán por el Administrador los siguientes nombres:
“l. Nombres que se consideren o sean susceptibles de considerarse como de propaganda.” (Enfasis suplido.)


 Art. II, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 269.


 Entre las clases de expresiones no protegidas se encuentran: la expresión política que crea un peligro claro y presente de subversión (“mensaje subversivo”), las palabras de riña, la obscenidad y la difamación. Véase R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988.


 Con respecto a la reglamentación económica, el Estado tiene una amplia facultad que no apareja la limitación a la que se alude cuando se requiere que una *30reglamentación estatal responda a intereses públicos apremiantes. Véase Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983).
Más aún, el interés público que informa la reglamentación que aquí nos con-cierne no es comparable a aquellos que hemos reconocido como intereses apremian-tes del Estado, tales como la protección y la promoción del bienestar de los menores de edad (Pérez, Román v. Proc. Esp. Rel. de Fam., 148 D.P.R. 201 (1999); que las instituciones educativas del país ofrezcan servicios de calidad (Asoc. Academias y Col. Cristianos v. E.L.A., 135 D.P.R. 150, 164 (1994)); la confidencialidad de deter-minadas investigaciones gubernamentales (Ortiz v. Dir. Adm. de los Tribunales, 152 D.P.R. 242 (2000)), y otros. Véase Fulana de Tal v. Demandado A, 138 D.P.R. 610, 620 (1995).